‘a0 Hew ogy ASE 6:19-cv-01894-PGB-EJE FO PPURBRT ER SHRP o3/19 Page 1 of 1 PagelD 17

The JS 44 civil cover sheet and the information contained herein neither replace nor supp ener the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS

|
(b) County of Residence of First Listed Plaintiff O S c LO | A

(EXCEPT IN U.S. PLAINTIFF CASES)

(C) Attorneys (Firm Name, Address, and Telephone Number)

Pyro Se

DEFENDANTS

Attorneys (If Known)

 

County of Residence of First Listed Defendant

(IN U.S, PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

Il, BASIS OF JURISDICTION (Place an “X" in One Box Only)

O01 U.S. Government

Plaintiff

0 2. U.S. Government
Defendant

O03 Federal Question

(U.S. Government Not a Party)

0 4 Diversity

(Indicate Citizenship of Parties in Item III)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State m1 © 1 Incorporated or Principal Place go4 O04
of Business In This State
Citizen of Another State O 2 O 2 Incorporated and Principal Place 05 05
of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation O6 06

Foreign Country

 

 

f Suit Code Descriptions.
dE OTHER STATUTES

 

© 375 False Claims Act

O 376 Qui Tam (31 USC
3729(a))

©} 400 State Reapportionment

0 410 Antitrust

© 430 Banks and Banking

0 450 Commerce

© 460 Deportation

© 470 Racketeer Influenced and
Corrupt Organizations

 

O 480 Consumer Credit

 

 

 

 

IV. NATURE OF SUIT (lace an “x" in One Box Only) Click here for: Nature o
[22a CONTRA C Tasaneminss | auetaednic PCr ae RT OR TS ate a eae FORFEITURE/PENALTY BANKRUPTCY
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure © 422 Appeal 28 USC 158
0 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal
0 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157
© 140 Negotiable Instrument Liability 0 367 Health Care/
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ; aia
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights
© 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal OG 835 Patent - Abbreviated
Student Loans 0 340 Marine Injury Product New Drug Application
(Excludes Veterans) © 345 Marine Product Liability 840 Trademark
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards © 861 HIA (1395ff)
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923)
© 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g))
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI
O 196 Franchise Injury 0 385 Property Damage © 740 Railway Labor Act © 865 RSI (405(g))
© 362 Personal Injury - Product Liability © 751 Family and Medical
Medical Malpractice __ ___ Leave Act
_ TREAT PROPERTY |S GIVIL RIGHTS | PRISONER PETITIONS © |0 790 Other Labor Litigation FEDERAL TAX SUITS ——
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement © 870 Taxes (U.S. Plaintiff
Ci 220 Foreclosure C441 Voting 0 463 Alien Detainee Income Security Act or Defendant)
O 230 Rent Lease & Ejectment ‘ 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party
© 240 Torts to Land “| 443 Housing/ Sentence 26 USC 7609

0 245 Tort Product Liability
© 290 All Other Real Property

 

Accommodations

© 445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

O 448 Education

 

© 530 General
0 535 Death Penalty
Other:

0 540 Mandamus & Other

O 550 Civil Rights

© 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

 

 

IMMIGRATION

© 462 Naturalization Application
© 465 Other Immigration

Actions

 

(15 USC 1681 or 1692)

0 485 Telephone Consumer
Protection Act

O 490 Cable/Sat TV

© 850 Securities/Commodities!
Exchange

© 890 Other Statutory Actions

O 891 Agricultural Acts

O 893 Environmental Matters

© 895 Freedom of Information
Act

O 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

O11 Original

Proceeding

O12 Removed from
State Court

O 3° Remanded from
Appellate Court

04

Reinstatedor OF 5 Transferred from 06 Multidistrict o8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

Brief description of cause:

 

 

 

 

 

VII, REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes ONo
VIII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
